11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

In the matter of the Estate of,               * From the 220th District
Buster E. Hanson, deceased,                    Court of Comanche County,
                                                Trial Court No. CV01412.

No. 11-13-00113-CV                            * April 30, 2015

                                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Suzanna La Vonia Hanson.